Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                                No. 3D21-31
                 Lower Tribunal Nos. 13-2102CC & 19-61AP
                            ________________


                        Geico Indemnity Company,
                                Appellant,

                                     vs.

                 Y.D. Medical & Rehabilitation Center, Inc.,
                      a/a/o Rene D. Torres Escalona,
                                 Appellee.


      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

     Dutton Law Group, P.A., and Louis Schulman, Rebecca L. Delaney
and Scott W. Dutton (Tampa), for appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines);
Corredor, Husseini & Snedaker, P.A., and Tim Snedaker, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.